Citation Nr: 0318370	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  00-17 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from February 1968 
to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  In that decision, the RO denied 
the issue of entitlement to a disability evaluation greater 
than 10 percent for the service-connected PTSD.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the denial 
of his increased rating claim.  During the current appeal, 
and specifically by an August 2000 rating action, the RO 
awarded a 30 percent disability evaluation for the veteran's 
service-connected PTSD.  

Further review of the claims folder indicates that, by a 
February 1997 rating action, the RO, in pertinent part, 
denied service connection for tinnitus and denied a 
disability evaluation greater than 20 percent for the 
service-connected hearing loss.  Following receipt of 
notification of this decision, the veteran perfected a timely 
appeal with respect to the denial of these service connection 
and increased rating claims.  In June 1998, the Board 
remanded these issues to the RO for further evidentiary 
development.  

Thereafter, by a March 1999 rating action, the RO, in 
relevant part, granted service connection for tinnitus and 
assigned a 10 percent evaluation to this disability, 
effective from September 5, 1996.  Neither the veteran, nor 
his representative, initiated an appeal as to the rating, or 
effective date, assigned to this grant.  As such, a claim 
regarding tinnitus is no longer before the Board.  

Additionally, in a statement received at the RO in May 2000, 
the veteran withdrew "all appeals pending" with VA.  At 
that time, the veteran's only remaining appeal was his claim 
for an increased disability rating for his service-connected 
hearing loss.  As the veteran specifically withdrew this 
increased rating claim, the issue is no longer before the 
Board.  


REMAND

Initially, the Board notes that there was a substantial 
change in the law during the pendency of the veteran's claim 
for a disability rating greater than 30 percent for his 
service-connected PTSD.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his claim(s).  38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2002); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Such notification 
includes informing the veteran and his representative of the 
VCAA, the criteria used to adjudicate the appealed claim(s), 
the type of evidence needed to substantiate the issue(s), as 
well as the specific type of information necessary from the 
veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

A complete and thorough review of the claims folder in the 
present case indicates that, in July 2000, the veteran was 
accorded a VA mental disorders examination.  Further, the RO 
has obtained and associated with the claims folder copies of 
records of recent VA psychiatric treatment that the veteran 
has received.  Significantly, however, the RO has not 
considered the veteran's claim for an increased rating for 
his service-connected PTSD under the provisions of the VCAA.  

Moreover, following the July 2000 VA mental disorders 
examination, the RO received, and associated with the 
veteran's claims folder, copies of more recent VA psychiatric 
treatment that he has undergone.  In view of the need to 
remand the veteran's increased rating claim to the RO to 
accord the agency an opportunity to adjudicate this issue 
pursuant to the VCAA, the Board believes that the veteran 
should be given a current VA psychiatric evaluation.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  The RO should obtain the veteran's 
complete clinical records relating to his 
service-connected PTSD from the Little 
Rock VA Medical Center since June 2002.  

3.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination to 
determine the nature and extent of the 
service-connected PTSD.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent psychiatric pathology found 
on examination should be noted in the 
report of the evaluation.  In addition, 
the examiner should provide a Global 
Assessment of Functioning (GAF) score 
along with an explanation of the score's 
meaning.   
 
4.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
a disability rating greater than 
30 percent for the service-connected 
PTSD.  Furthermore, the RO's 
consideration of referring the veteran's 
claim for extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) (2002) must be 
documented on readjudication.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since 
the issuance of the last supplement 
statement of the case in October 2002.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




